                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                            NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     UNITED STATES OF AMERICA,                        Case No. 15-cr-00427-BLF-2
                                   8                   Plaintiff,
                                                                                          ORDER CONTINUING SURRENDER
                                   9             v.                                       DATE
                                  10     KISHORE PALLAPOTHU,
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Defendant Kishore Pallapothu pleaded guilty to one count of conspiracy to commit visa

                                  14   fraud, see 18 U.S.C. § 371, one count of visa fraud, see 18 U.S.C. § 1546(a), and one count of

                                  15   witness tampering, see 18 U.S.C. § 1512(b)(3). ECF 233 (Judgment); ECF 20 (Indictment).

                                  16   Sentencing took place on January 14, 2020, at which Mr. Pallapothu was sentenced to, inter alia,

                                  17   33 months in prison. ECF 232. The Court ordered Mr. Pallapothu to self-surrender to the Bureau

                                  18   of Prisons by 2:00 p.m. on June 11, 2020. Id.

                                  19          In light of our public health directives in response to the COVID-19 national emergency, the

                                  20   Court will sua sponte continue Mr. Pallapothu’s surrender date from June 11, 2020 to September 1,

                                  21   2020. A district court has inherent authority to stay proceedings “where such a stay would be a

                                  22   proper exercise of discretion.” Rhines v. Weber, 544 U.S. 269, 276 (2005) (citing Landis v. N. Am.

                                  23   Co., 299 U.S. 248, 254 (1936)). The seriousness of the COVID-19 national emergency is well-

                                  24   documented in the Northern District of California’s General Order No. 72, issued on March 16,

                                  25   2020 by Chief District Judge Phyllis J. Hamilton. Mr. Pallapothu is currently not in custody, see

                                  26   ECF 232, as the Government has not sought to detain him pursuant to 18 U.S.C. § 3143 as a flight

                                  27   risk or danger to the community. Under the present circumstances, the Court finds there is good

                                  28   cause to stay execution of Mr. Pallapothu’s sentence and postpone Mr. Pallapothu’s surrender date.
                                   1          Mr. Pallapothu’s surrender date is hereby CONTINUED to September 1, 2020, no later

                                   2   than 2 p.m. The Government is free to request the Court’s reconsideration of this Order; it must

                                   3   do so by April 3, 2020. In addition, should public health conditions later necessitate a further

                                   4   continuance, the Court will consider a request to that effect by the defendant.

                                   5

                                   6          IT IS SO ORDERED.

                                   7

                                   8   Dated: March 27, 2020

                                   9                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  10                                                    United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
